t c memo united_states tax_court gary and janet luiz petitioners v commissioner of internal revenue respondent docket no filed date anthony v diosdi for petitioners patricia montero and margaret s rigg for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioners’ federal_income_tax of dollar_figure for and dollar_figure for respondent also determined that petitioners are liable for the addition_to_tax for late filing under sec_6651 for respondent now concedes that issue unless otherwise specified section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure references to petitioner are to gary luiz petitioner a shareholder in green valley sawmills inc green valley an s_corporation guaranteed to creditors of green valley that he would repay green valley’s debts if green valley did not repay them after concessions the sole issue for decision is whether an amount equal to those guaranties is included in petitioner’s basis in his green valley stock we hold that petitioner’s basis does not include the amount of those guaranties findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and resided in windsor california when they filed their petition in this case petitioner had been in the business of purchasing logs timber land and lumber for more than years as of the time of trial b green valley sawmills in petitioner richard priest and dean rose formed green valley an s_corporation to provide a livelihood for themselves petitioner contributed capital of about dollar_figure to green valley when it was formed petitioner was president of green valley petitioner owned one-third of the stock of green valley in and dollar_figure percent of the stock in green valley bought logs from hanes ranch inc hanes ranch miller trust charles hyatt gregg koppala koppala cook koppala aalfs and others in green valley owed dollar_figure to hanes ranch dollar_figure to miller trust dollar_figure to koppala cook and dollar_figure to koppala aalfs northern california log scaling and grading bureau measured and graded logs delivered to green valley green valley paid for logs based on those measurements and grades petitioner orally guaranteed green valley’s creditors including hanes ranch miller trust charles hyatt koppala cook koppala aalfs and northern california log scaling and grading bureau that he would pay green valley’s debts if green valley did not those creditors expected petitioner to pay those debts if green valley did not shuster’s transportation hauled logs for green valley during the winter of marvin w lawrence was part owner of shuster’s transportation green valley owed about dollar_figure to shuster’s transportation for services shuster’s transportation provided during that period petitioner made no payments to any of green valley’s creditors in or in petitioner issued a promissory note to shuster’s transportation to pay green valley’s debt petitioner paid shuster’s transportation about dollar_figure dollar_figure per month beginning in under the terms of that note c petitioners’ income_tax returns and respondent’s determination petitioners filed federal_income_tax returns for and and an amended_return for petitioners deducted losses from green valley of dollar_figure for and dollar_figure for respondent determined that petitioner’s basis in green valley stock was dollar_figure in and dollar_figure in and that petitioners’ deduction of losses from green valley is limited to the amount of that basis a background and petitioners’ position opinion petitioners contend that petitioner’s basis in green valley stock includes amounts of green valley’s debts he guaranteed a shareholder of an s_corporation may deduct his or her pro_rata share of the s corporation’s losses but the deduction may not exceed the sum of the shareholder’s adjusted_basis in his or her stock and the shareholder’s adjusted_basis in any indebtedness of the s_corporation to the shareholder sec_1366 and b a taxpayer using the cash_method_of_accounting generally may not increase the basis in his or her s_corporation stock in the amount of a guaranty until the taxpayer makes an actual economic outlay ie a payment under the guaranty 944_f2d_747 10th cir 875_f2d_420 4th cir affg 90_tc_206 110_tc_62 affd without published opinion 194_f3d_1324 11th cir 54_tc_1293 affd aftr 2d ustc par 8th cir 50_tc_762 petitioners bear the burden_of_proof rule a b whether selfe v united_states controls this case petitioners rely on 778_f2d_769 11th cir in which the u s court_of_appeals for the eleventh circuit held that in certain circumstances a shareholder's basis in s_corporation stock includes the amount of the shareholder’s guaranty of a loan to the s_corporation even though the shareholder has not satisfied any of the obligation id pincite we have previously stated our disagreement with the reasoning in selfe v united_states supra 90_tc_206 affd 875_f2d_420 4th cir even if we had not done so we disagree with petitioner’s contention that the circumstances in this case are similar to those in selfe petitioners do not contend that respondent bears the burden_of_proof under sec_7491 taxpayers bear the burden of proving that the requirements under sec_7491 are met h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 the taxpayer in selfe borrowed funds in her individual capacity and pledged her personal assets as collateral id pincite she later formed an s_corporation and advanced the borrowed funds to the corporation id the taxpayer’s loan was converted into a loan to the corporation the corporation assumed the liability for repayment of the loan and the taxpayer guaranteed repayment if the corporation did not repay the taxpayer’s personal assets continued to be collateral for the corporate liability id pincite the u s court_of_appeals for the eleventh circuit held that shareholder guaranties of subchapter_s corporate indebtedness increase the shareholder's tax basis in his or her stock in the corporation where in substance the shareholder borrowed funds and advanced them to the corporation id unlike selfe there is no evidence in this case that petitioner personally borrowed funds and then advanced those funds to green valley or that he pledged personal assets as collateral or that creditors of green valley looked primarily to him for repayment we conclude that selfe v united_states supra is distinguishable and does not control this case because material facts in 778_f2d_769 11th cir remained in dispute the u s court_of_appeals for the eleventh circuit remanded the case to the trial_court to evaluate whether the loan from the bank should be treated in reality as a loan to the taxpayer and then to the s_corporation because selfe does not control here we need not decide continued c whether sec_752 applies petitioners contend that under sec_752 and the regulations thereunder petitioner’s basis is increased by the amount of the green valley debt that he guaranteed petitioners acknowledge that green valley is an s_corporation and contend that sec_752 applies because s_corporations are similar to partnerships we disagree because sec_752 applies to partnerships not to s_corporations see eg 84_tc_889 affd without published opinion 805_f2d_1073 d c cir d whether petitioner made an economic outlay before or during petitioners contend that petitioner made an economic outlay relating to green valley’s debts before or during we disagree for reasons stated next continued petitioners’ contentions that selfe v united_states supra is binding in cases appealable to the u s court_of_appeals for the ninth circuit or that public policy considerations require following selfe in this court sec_752 provides sec_752 treatment of certain liabilities a increase in partner’s liabilities --any increase in a partner’s share of the liabilities of a partnership or any increase in a partner’s individual liabilities by reason of the assumption by such partner of partnership liabilities shall be considered as a contribution of money by such partner to the partnership whether petitioner is deemed to have pledged property as collateral based on section of the california civil code petitioners contend that petitioner’s guaranty of green valley debt was an economic outlay under section of the california civil code west section of the california civil code grants a lending institution a general lien on all property in its possession belonging to customers petitioners contend that under section of the california civil code green valley’s creditors could have filed a general lien on petitioner’s personal_property while petitioner’s guaranties were in effect we disagree section of the california civil code applies to banks and savings and loan associations none of green valley’s creditors were banks or sec of the california civil code west provides sec banker's or savings and loan association's lien deposit accounts a a banker or a savings and loan association has a general lien dependent on possession upon all property in his or her hands belonging to a customer for the balance due to the banker or savings and loan association from the customer in the course of the business b the exercise of this lien with respect to deposit accounts shall be subject_to the limitations and procedures set forth in sec_864 or sec_6660 of the financial code savings and loan associations thus section of the california civil code does not apply here whether petitioner is deemed to have pledged property as security based on bloom v bender petitioners contend that petitioner’s guaranty of green valley debt was an economic outlay under bloom v bender cal 2d petitioners contend that under bloom the obligation of a guarantor is presumed to be unconditional and a guarantor is liable on the default of the primary obligor without notice or demand petitioners contend that petitioner’s guaranties amount to an unconditional obligation which effectively results in a general lien on petitioner’s personal_property thus petitioners contend that petitioner made an economic outlay to the extent that his personal_property was unavailable as collateral for other investments petitioners’ reliance on bloom is misplaced the plaintiff in bloom sued the guarantor to enforce a written surety agreement after default by the principal debtor the california supreme court held that the obligation of the guarantor is not barred by the running of the statute_of_limitations against the principal debtor or the discharge of the principal debtor in bankruptcy id pincite the california supreme court did not discuss or decide whether the guarantor pledged collateral or whether there was an economic outlay by the guarantor we conclude that bloom does not apply here whether petitioner’s promissory note to shuster’s transportation was an economic outlay in petitioners contend that petitioner may increase his basis in green valley for in the amount of the payments made on his note to shuster’s transportation because he signed that note pursuant to his guaranty which was in effect in and that this constituted an economic outlay in petitioners contend that petitioner’s basis includes the amount of the guaranty because petitioner’s guaranty made him poorer in a material sense in petitioners contend that petitioner could not responsibly sell or use his personal assets as collateral other than for his guaranty to green valley’s creditors in those years and that doing so would have violated his obligation under the guaranty we disagree petitioner did not make an economic outlay under the guaranty in a taxpayer shareholder makes an economic outlay when he or she is left poorer in a material sense after the transaction estate of 268_f3d_553 8th cir affg tcmemo_2000_355 174_f3d_928 n 8th cir 63_tc_468 affd 535_f2d_309 5th cir 54_tc_1293 5_tc_250 petitioner’s voluntary refusal if any to sell or use personal assets was not a pledge of those assets nor did it constitute an expenditure of funds or leave petitioner poorer in a material sense even if petitioner had pledged those assets as collateral for his guaranty courts have held that pledging of personal assets is not an economic outlay sufficient to increase basis see eg 902_f2d_439 ndollar_figure 5th cir 84_tc_716 petitioners offer no authority for the proposition that petitioner’s belief that he could not sell or use his personal assets as collateral in was an economic outlay for purposes of increasing his basis in green valley stock we conclude that petitioner’s self-imposed restriction did not increase his basis in green valley stock e conclusion we conclude that petitioner may not increase his basis in his green valley stock in by the amount of his guaranties to green valley creditors petitioner had insufficient basis in his stock and debt in green valley to allow him to deduct the losses claimed on petitioners’ returns we sustain respondent's disallowance of losses from green valley in to reflect concessions and the foregoing decision will be entered under rule thus we sustain respondent’s determination that petitioner’s basis in green valley was dollar_figure for and dollar_figure for
